Cite as 2016 Ark. App. 460

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. E-16-248

                                                   Opinion Delivered   October 5, 2016

 VALUE STREAM COMMERCIAL    APPEAL FROM THE ARKANSAS
 SERVICES, LLC              BOARD OF REVIEW
                  APPELLANT [NO. 2016-BR-00628]

 V.

 DIRECTOR, DEPARTMENT OF
 WORKFORCE SERVICES, AND
 DICKIE OHLER
                   APPELLEES APPEAL DISMISSED


                           BRANDON J. HARRISON, Judge

       Value Stream Commercial Services, LLC, a corporation, appeals from the Arkansas

Board of Review’s 17 May 2016 decision affirming the Appeal Tribunal and finding that

the claimant, Dickie Ohler, was entitled to benefits because he quit with good cause

connected with the work. We dismiss due to lack of jurisdiction.

       On 2 June 2016, Value Stream filed its petition for appeal with this court. The

petition was signed by Scott Lybrand, who is not a licensed attorney. It is well settled that

corporations must be represented by licensed attorneys. Smithco Invs. of W. Memphis, Inc. v.

Morgan Keegan & Co., 370 Ark. 477, 261 S.W.3d 454 (2007). Furthermore, our supreme

court has held that when a party not licensed to practice law in this state attempts to represent

the interests of others by submitting himself or herself to the jurisdiction of a court, those

actions, such as the filing of pleadings, are a nullity. Id. Here, Lybrand is not an attorney

                                               1
                                 Cite as 2016 Ark. App. 460

and may not represent Value Stream in this case. Our caselaw makes it clear that invoking

the process of a court of law constitutes the practice of law. Stephens Prod. Co. v. Bennett,

2015 Ark. App. 617. Because Lybrand was practicing law when he signed the petition, the

petition is null and void. See id. As a result, we lack jurisdiction and dismiss the appeal.

       Appeal dismissed.

       ABRAMSON and KINARD, JJ., agree.




                                              2